Citation Nr: 1129686	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased evaluation for his service-connected PTSD, currently evaluated as 30 percent disabling.  In an October 2007 statement of the case, the RO relied on an October 2006 VA examination in continuing the current 30 percent evaluation.  Given the passage of time since his most recent examination and the allegations set forth in the Veteran's appeal, the Board finds that a new compensation and pension examination would assist the Board in clarifying the current severity of the Veteran's PTSD and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

In addition, the Board observes VA treatment records were last associated with the claims file in October 2007.  Furthermore, the Veteran submitted a statement in June 2010 that he has continued treatment for his PTSD at the VA outpatient clinic in Mt. Vernon, Missouri, and VA Medical Center in Fayetteville, Arkansas.  Thus, on remand, VA should associate with the claims file any additional VA treatment records generated since October 2007.  See generally Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records for treatment for the Veteran's service-connected PTSD.  Specifically, records related to the Veteran's treatment after October 2007 at the Fayetteville, Arkansas, VA Medical Center and Mt. Vernon, Missouri, VA Outpatient Clinic must be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2. Following the above, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  The rationale for all opinions expressed must be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


